AZURRX BIOPHARMA, INC. 760 Parkside Avenue Downstate Biotechnology Incubator, Suite 217 Brooklyn, New York 11226 August 21, 2016 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: AzurRx BioPharma, Inc. (the “Company”) Registration Statement on Form S-1 File No. 333-212511 Ladies and Gentlemen: Reference is made to the Company’s letter, filed as correspondence via EDGAR on August 21, 2016, in which the Company requested acceleration of the effective date of the above-referenced Registration Statement to August 21, 2016, at 5:00 p.m., or as soon thereafter as practicable,in accordance with Rule 461 under the Securities Act of 1933, as amended. We hereby withdraw such request for acceleration of the effective date. Very truly yours, AZURRX BIOPHARMA, INC. By: /s/ Johan M. (Thijs) Spoor Name: Johan M. (Thijs) Spoor Title: President and Chief Executive Officer
